

News Release            


February 8, 2005


Natural Gas Systems, Inc. Announces Purchase of Producing Properties


(Houston, Texas) NATURAL GAS SYSTEMS, INC. (OTC: NGSY) (“NGS” or the “Company”)
announced its February 3, 2005 purchase of additional producing wells in the
Tullos Urania Field in LaSalle Parish and in the Colgrade Field in Winn Parish,
Louisiana from a privately owned company.


The purchase includes 100% of the working interest in 65 producing oil wells, 56
shut-in oil wells and 9 salt water injection wells with gross production of up
to 70 barrels per day. The Company’s external reservoir engineer has estimated
remaining proved developed producing reserves to be approximately 236,000
barrels of oil. NGS expects to add substantial recoverable reserves by returning
to production most, if not all, of the shut-in wells and by installation of
additional water injection capacity. Based on the price paid of $812,733, before
adjustments, the purchase is equivalent to a price of $3.44 per barrel of oil of
proved developed reserves. The acquired leases are, in most cases, direct
offsets to leases purchased by NGS in September 2004 and offer what management
believes will be excellent synergies in operations and development.


Previously, in September 2004, NGS purchased approximately 125 producing wells
in the same fields for $725,000, before adjustments, and the Company’s external
reservoir engineer assigned proved developed producing reserves of approximately
245,322 barrels of oil. That purchase price approximated $2.96 per barrel of oil
of proved developed producing reserves, before adjustments. NGS expects to add
substantial recoverable reserves by returning up to 45 shut-in wells to
production and by adding water injection capacity.


NGS has commenced an aggressive program to restore up to 100 shut-in oil wells
from the two purchases in the Tullos Urania, Colgrade and Crossroads Fields and
to add salt water injection capacity designed to permit increased production
rates. The program includes operational efficiencies that are expected to reduce
repair and power costs. NGS is funding the latest purchase and planned
development by drawing down its recently announced credit facility with Prospect
Energy Corporation. Other planned development includes restoring or
re-completing up to a dozen wells and drilling up to ten new wells in the Delhi
Field in northeastern Louisiana.


“This purchase adds to our critical mass of producing properties in north
central Louisiana and brings long-lived, predictable production,” said Robert
Herlin, President of NGS. “Furthermore, we believe that considerable additional
reserves can be added through aggressive repair and maintenance of wells. Nearby
operators also have demonstrated that increasing the amount of water disposal
capacity can result in increased oil production.”


Natural Gas Systems, Inc. (www.natgas.us) is a development stage company that
acquires and develops oil and gas properties and applies both conventional and
specialized technology to accelerate production and develop incremental
reserves. NGS owns 100% of the working interest in the 13,636 acre Delhi Field
in northeastern Louisiana that includes 8 producing wells and 34 shut-in wells
and historic cumulative production of over 200 million barrels of oil since its
discovery in the 1940’s.  Since the acquisition of the Delhi Field in 2003, NGS
has significantly increased production by returning wells to operation and
re-completing wells to new reservoirs, and plans to soon implement a development
drilling program. NGS also owns a 100% working interest in approximately 140
producing wells and 100 shut-in wells in the Tullos Urania and adjoining fields
in north central Louisiana that have produced cumulatively over 50 million
barrels of oil since discovery in the 1920’s.





       

--------------------------------------------------------------------------------

 


Safe Harbor Statement


This press release includes certain "Forward-Looking Statements" within the
meaning of section 21E of the United States Securities Exchange Act of 1934, as
amended, and the Private Securities Litigation Reform Act of 1995. All
statements regarding potential results and future plans and objectives of the
company, are forward-looking statements that involve various risks and
uncertainties. There can be no assurance that such statements will prove to be
accurate and actual results and future events could differ materially from those
anticipated in such statements. Important factors that could cause actual
results to differ materially from our expectations include, but are not limited
to, those factors that are disclosed under the heading "Risk Factors" and
elsewhere in our documents filed from time to time with the United States
Securities and Exchange Commission and other regulatory authorities. Statements
regarding production volumes, drilling and development activity, prices, future
revenues and income and cash flows and other statements that are not historical
facts contain predictions, estimates and other forward-looking statements within
the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the
Securities Exchange Act of 1934. Although the company believes that its
expectations are based on reasonable assumptions, it can give no assurance that
its goals will be achieved and these statements will prove to be accurate.
Important factors that could cause actual results to differ materially from
those included in the forward-looking statements include the timing and extent
of changes in commodity prices for oil and gas, the need to develop and replace
reserves, environmental risks, drilling and operating risks, risks related to
exploration and development, uncertainties about the estimates of reserves,
competition, government regulation and the ability of the company to meet its
stated business goals, as well as other factors that are disclosed as “Risk
Factors” in our documents filed from time to time with the United States
Securities and Exchange Commission.


For additional information contact:


Investor Contact:      John Liviakis, Liviakis Financial Communications, Inc.
          (415) 389-4670


NGS Contact:                 Sterling McDonald, Chief Financial Officer
          (713) 935-0122
